DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Shenker (Reg. No. 34,250) on 02-04-2022.
The application has been amended as follows: 
Please amend claims 1, 5, 7, 11, 15, 17 as shown below.

1.	(amended to incorporate part of claim 5) A system comprising:
an infrared camera configured to be mounted to a flight platform and to capture thermal images of a target from the flight platform;
an irradiance detector configured to be disposed on the flight platform and to detect a background radiance associated with the target from the flight platform; and
a logic device, wherein the logic device is configured to:
receive the thermal images captured by the infrared camera and the background radiance from the irradiance detector, and
determine a radiance adjustment associated with the target that is based, at least in part, on the background radiance, wherein the radiance adjustment is configured to compensate for a reflected background radiance reflected by the target towards the infrared camera and captured within the thermal images by the infrared camera, wherein the compensating reduces a relative magnitude of the reflected background radiance relative to total radiance in the thermal images of the target to improve accuracy of the thermal images of the target,
wherein:
the target comprises a solar panel array;
the irradiance detector is configured to detect a magnitude and a direction of the background radiance; and
the logic device is configured to determine the radiance adjustment based, at least in part, on the detected magnitude and direction of the background radiance, an angle of incidence of the background radiance, an angle of an imaged surface of the target, and an orientation of the infrared camera.

5.	(Currently Amended) The system of claim 1, wherein:



the compensating comprises subtracting the reflected background radiance from the thermal images captured by the infrared camera.

7.	(rewritten as independent) 
A system comprising:
an infrared camera configured to be mounted to a flight platform and to capture thermal images of a target from the flight platform;
an irradiance detector configured to be disposed on the flight platform and to detect a background radiance associated with the target from the flight platform; and
a logic device, wherein the logic device is configured to:
receive the thermal images captured by the infrared camera and the background radiance from the irradiance detector, and
determine a radiance adjustment associated with the target that is based, at least in part, on the background radiance, wherein the radiance adjustment is configured to compensate for a reflected background radiance reflected by the target towards the infrared camera and captured within the thermal images by the infrared camera, wherein the compensating reduces a relative magnitude of the reflected background radiance relative to total radiance in the thermal images of the target to improve accuracy of the thermal images of the target,
wherein the target comprises one or more power distribution system components, and wherein the logic device is configured to:
detect the one or more power distribution system components in at least one of the thermal images;
receive selection of at least one of the detected one or more power distribution system components; and
determine a flight trajectory for the flight platform corresponding to the selected at least one power distribution system components.

11.	(amended to incorporate part of claim 15) A method comprising:
receiving thermal images of a target captured from a flight platform by an infrared camera;
receiving a background radiance associated with the target from an irradiance detector, and
determining a radiance adjustment associated with the target that is based, at least in part, on the background radiance, wherein the radiance adjustment is configured to compensate for a reflected background radiance reflected by the target towards the infrared camera and captured within the thermal images by the infrared camera, wherein the compensating reduces a relative magnitude of the reflected background radiance relative to total radiance in the thermal images of the target to improve a radiometric accuracy of the thermal images of the target,
wherein:
the target comprises a solar panel array;
the irradiance detector is configured to detect a magnitude and a direction of the background radiance; and
the method comprises determining the radiance adjustment based, at least in part, on the detected magnitude and direction of the background radiance, an angle of incidence of the background radiance, an angle of an imaged surface of the target, and an orientation of the infrared camera.

15.	(Currently Amended) The method of claim 11, wherein:



the compensating comprises subtracting the reflected background radiance from the thermal images captured by the infrared camera.

17.	(amended to depend from claim 7) 
A method comprising using the system of claim 7, wherein using the system comprises:
receiving thermal images of the target captured from the flight platform by the infrared camera;
receiving the background radiance associated with the target from the irradiance detector, and
determining the radiance adjustment associated with the target,
wherein the target comprises one or more power distribution system components, and wherein the method further comprises:
detecting the one or more power distribution system components in at least one of the thermal images;
receiving selection of at least one of the detected one or more power distribution system components; and
determining a flight trajectory for the flight platform corresponding to the selected at least one power distribution system components.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related thermal imaging of a solar panel target from unmanned aerial systems.


Prior art for was found for the claims as follows:
Re. Claim 1,
Christ et al., (WO 2015/088618 A2) disclose the following limitations: 
A system (Christ: Abstract) comprising:
an infrared camera (112) configured to be mounted to a flight platform (110) and to capture (130) from the flight platform (Christ: Figs. 1, 5; [0022], [0023], [0026]; An infrared camera 112 configured to capture infrared images of a target 130 and is mounted to a flight platform 110.);
an irradiance detector (114) configured to be disposed on the flight platform (110) and to detect a background radiance associated with the target from the flight platform (Christ: Fig. 1; [0022]-[0024], [0026], [0031], [0032], [0036], [0037]; An irradiance detector 114 is disposed on the flight platform 110 and configured to detect a background radiance associated with the target 130 from the flight platform 110.); and 
a logic device (Christ: [0011], [0024]; Computer 160 includes a logic device.), wherein the logic device is configured to: 
receive the (Christ: [0011], [0024], claims 11, 14; Computer 160 receives the infrared images captured by the infrared camera and the background radiance from the irradiance detector by correlating the images with the radiance data.), and 
(Christ: Figs. 1, 5; claims 11, 14; [0021]-[0024], [0026], [0031]-[0036], [0048]; The computer 160 determines a radiance adjustment associated with the target 130 by using the background radiance, which is the sunlight landing on the target 130 and then reflected towards the infrared camera 112 and captured within the multispectral images by the infrared camera 112. The calibration data can be used to correct the raw data readings from the infrared camera 112 for the ambient sunlight that is falling on the area of land, for example, the target 130. Compensation of the data is performed by normalizing the raw values. Thus, improves the accuracy of the images.).

the irradiance detector is configured to detect a magnitude and a direction of the background radiance (Christ: [0022]-[0024], [0026], [0031], [0032], [0036], [0037]; The irradiance detector 114 detects the intensity [i.e., magnitude] of sunlight [i.e., background radiance] and the direction angle of the sunlight.); and
the logic device is configured to determine the radiance adjustment based, at least in part, on the detected magnitude and direction of the background radiance, an angle of incidence of the background radiance, (Christ: claims 11, 14; [0011], [0023]-[0024], [0036]-[0038], [0048]; The irradiance detector 114 detects the intensity [i.e., magnitude] of sunlight [i.e., background radiance], direction angle of sunlight, sunlight radiation from multiple angles (i.e., an angle of incidence), an imaged surface of the crop target, and the orientation of the infrared camera. The logic device 160 determines the radiance adjustment, which is based on these parameters.).
	Nakamura (US 5,133,605 A) discloses receive the thermal images captured by the infrared camera (Nakamura: Figs. 4, 7 & Col. 3, ll. 52-57 disclose the infrared camera 25 receives images that are in the thermal imaging detectable range (3 um to 5 um).); 
(i.e., sun reflected by the object) towards the infrared camera (14) and captured within the thermal images, wherein the compensating reduces a relative magnitude of the reflected background radiance relative to total radiance in the thermal images of the target (Nakamura: Abstract; Figs. 4, 7; Col. 5, ll. 35-60 & Col 6, ll. 20-25 disclose the sun light reflection captured in the infrared camera 25 of the object is deleted so that the actual temperature-rising part can be accurately detected by the infrared camera.).
Guha et al., (US 8,373,758 B2) disclose wherein: the target comprises a solar panel array and an angle of an imaged surface of the target (Guha: Col. 2, lines 45-49 & Col. 5, lines 25-30; The target comprises a solar panel array 100.).

Re. Claim 11,
Christ et al., (WO 2015/088618 A2) disclose the following limitations:
A method (Christ: Abstract) comprising:
receiving (Christ: [0022], [0023], [0026]; An infrared camera 112 configured to capture infrared images of a target 130 from a flight platform 110.);
receiving a background radiance associated with the target from an irradiance detector (Christ: [0022]-[0024], [0026], [0031], [0032], [0036], [0037]; An irradiance detector 114 configured to detect a background radiance associated with the target 130 from the flight platform 110.), and
determining a radiance adjustment associated with the target that is based, at least in part, on the background radiance, wherein the radiance adjustment is configured to compensate for a reflected background radiance reflected by the target towards the infrared camera and captured within the (Christ: Figs. 1, 5; claims 11, 14; [0021]-[0024], [0026], [0031]-[0036]; The computer 160 determines a radiance adjustment associated with the target 130 by using the background radiance, which is the sunlight landing on the target 130 and then reflected towards the infrared camera 112 and captured within the multispectral images by the infrared camera 112. The calibration data can be used to correct the raw data readings from the infrared camera 112 for the ambient sunlight that is falling on the area of land, for example, the target 130. Compensation of the data is performed by normalizing the raw values. Thus, improves the radiometric accuracy of the images.).

(Christ: [0022]-[0024], [0026], [0031], [0032], [0036], [0037]; The irradiance detector 114 detects the intensity [i.e., magnitude] of sunlight [i.e., background radiance] and the direction angle of the sunlight.); and
the method comprises determining the radiance adjustment based, at least in part, on the detected magnitude and direction of the background radiance, an angle of incidence of the background radiance, (Christ: claims 11, 14; [0011], [0023]-[0024], [0036]-[0038], [0048]; The irradiance detector 114 detects the intensity [i.e., magnitude] of sunlight [i.e., background radiance], direction angle of sunlight, sunlight radiation from multiple angles (i.e., an angle of incidence), an imaged surface of the crop target, and the orientation of the infrared camera. The logic device 160 determines the radiance adjustment, which is based on these parameters.).
	Nakamura (US 5,133,605 A) discloses receiving the thermal images captured by the infrared camera (Nakamura: Figs. 4, 7 & Col. 3, ll. 52-57 disclose the infrared camera 25 receives images that are in the thermal imaging detectable range (3 um to 5 um).);
wherein the compensating reduces a relative magnitude of the reflected background radiance relative to total radiance in the thermal images of the target (Nakamura: Abstract; Figs. 4, 7; Col. 5, ll. 35-60 & Col 6, ll. 20-25 disclose the sun light reflection captured in the infrared camera 25 of the object is deleted so that the actual temperature-rising part can be accurately detected by the infrared camera.).
Guha et al., (US 8,373,758 B2) disclose wherein: the target comprises a solar panel array and an angle of an imaged surface of the target (Guha: Col. 2, lines 45-49 & Col. 5, lines 25-30; The target comprises a solar panel array 100.). 

Prior art was applied for the claims above. However, there is no reasoning to combine the applied references to arrive at the claimed invention.






Re. Claim 7,
Christ et al., (WO 2015/088618 A2) disclose the following limitations:
A system (Christ: Abstract) comprising:
an infrared camera (112) configured to be mounted to a flight platform (110) and to capture (130) from the flight platform (Christ: Figs. 1, 5; [0022], [0023], [0026]; An infrared camera 112 configured to capture infrared images of a target 130 and is mounted to a flight platform 110.);
an irradiance detector (114) configured to be disposed on the flight platform (110) and to detect a background radiance associated with the target from the flight platform (Christ: Fig. 1; [0022]-[0024], [0026], [0031], [0032], [0036], [0037]; An irradiance detector 114 is disposed on the flight platform 110 and configured to detect a background radiance associated with the target 130 from the flight platform 110.); and 
a logic device (Christ: [0011], [0024]; Computer 160 includes a logic device.), wherein the logic device is configured to: 
receive the (Christ: [0011], [0024], claims 11, 14; Computer 160 receives the infrared images captured by the infrared camera and the background radiance from the irradiance detector by correlating the images with the radiance data.), and 
determine a radiance adjustment associated with the target that is based, at least in part, on the background radiance, wherein the radiance adjustment is configured to compensate for a reflected background radiance reflected by the target towards the infrared camera and captured within the (Christ: Figs. 1, 5; claims 11, 14; [0021]-[0024], [0026], [0031]-[0036], [0048]; The computer 160 determines a radiance adjustment associated with the target 130 by using the background radiance, which is the sunlight landing on the target 130 and then reflected towards the infrared camera 112 and captured within the multispectral images by the infrared camera 112. The calibration data can be used to correct the raw data readings from the infrared camera 112 for the ambient sunlight that is falling on the area of land, for example, the target 130. Compensation of the data is performed by normalizing the raw values. Thus, improves the accuracy of the images.).
Nakamura (US 5,133,605 A) discloses receive the thermal images captured by the infrared camera (Nakamura: Figs. 4, 7 & Col. 3, ll. 52-57 disclose the infrared camera 25 receives images that are in the thermal imaging detectable range (3 um to 5 um).); 
background radiance reflected by the target (i.e., sun reflected by the object) towards the infrared camera (14) and captured within the thermal images, wherein the compensating reduces a relative magnitude of the reflected background radiance relative to total radiance in the thermal images of the target (Nakamura: Abstract; Figs. 4, 7; Col. 5, ll. 35-60 & Col 6, ll. 20-25 disclose the sun light reflection captured in the infrared camera 25 of the object is deleted so that the actual temperature-rising part can be accurately detected by the infrared camera.).




Guha et al., (US 8,373,758 B2) disclose wherein the target comprises one or more power distribution system components, and wherein the logic device (102) is configured to:
detect the one or more power distribution system components in at least one of the thermal images (Guha: Col. 2, lines 34-53; The target comprises a solar panel array 100 captured by infrared camera 101 and thermal images detected by computer 102.);

Buchmueller et al., (US 2016/0171896 A1) disclose determine a flight trajectory for the flight platform corresponding to (Abstract; Paras. [0017], [0030]).



Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claims 1, 11] “… determining the radiance adjustment based, at least in part, on the detected magnitude and direction of the background radiance, an angle of incidence of the background radiance, an angle of an imaged surface of the target, and an orientation of the infrared camera … wherein: the target comprises a solar panel array …” [Claim 7] “… receive selection of at least one of the detected one or more power distribution system components; and determine a flight trajectory for the flight platform corresponding to the selected at least one power distribution system components.” These features are not found or suggested in the prior art.

Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 02-08-2022